DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 31 March 2021.
Claims 1-20 are currently pending and have been examined.

Drawings
The drawings are objected to because the numbers on the axes in the small graphs of Fig. 8 are too small. Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. See 37 C.F.R. 1.84(p)(3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 13 and 19 are objected to because of the following informalities:  
“where in the image the breach occurred” in Claims 6, 13 and 19 should be “where in the image the breach of the merchant occurred” in order to keep consistent terminology across the claims
Appropriate correction is required.


Claim Interpretation
Claims 6, 13 and 19 recite in part “a visual indicator of where in the image the breach occurred;”. Under its broadest reasonable interpretation the indicator need not necessarily be located “on” the image as shown in Fig. 7 and includes any visual indicator that denotes where in the image data the breach occurred.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 and 6-7 recite the phrase “with at least one processor”. It is unclear if these “at least one processor” are the same as the previously recited “at least one processor” in Claim 1 or if they are new processors. Examiner will interpret them to recite “with the at least one processor” for purposes of examination.
The term “visually adjacent” in claims 6, 13 and 19 is a relative term which renders the claim indefinite. The term “visually adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner will interpret the claims to recite “…the image further comprising a time scale, and a visual indicator of where in the image the breach occurred” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/477,607 in view of Ponniah et al. (US 2020/0034842 A1. 
Although the instant ‘811 application does recite much of the same claim language of the reference ‘607 application it does not use precisely the same words in many of the same instances (e.g. “breach event” instead of “breach”, “randomized” instead of “randomly altering”, etc.), does not include precisely the same ordering of limitations, and omits some wording present in the instant ‘811 application.
However, one of ordinary skill before the effective filing date of the ‘607 application would have recognized these limitations as to obvious variations of those limitations already present in the same ‘811 application (i.e. as using functionally similar words/phrases or functionally similar limitations with different rearrangements of the limitations) as one of ordinary skill in the art would not expect any new functionality arising out of the variations. Additionally, omission of an element and its function is obvious if the function of the element is not desired. See MPEP 2144.04 (II)(A).
Although the instant ‘811 application does recite much of the same claim language as the reference ‘607 application it does not recite Claim 9 of the ‘607 application. Ponniah teaches that image dimensions of convolutional neural network inputs may be of any dimension 0 to infinity. See at least paragraph [0069]. Ponniah teaches that kernels of convolutional layers may be of any size n x n as long as n is smaller than the dimension of the image (which Examiner notes includes 9). See at least paragraph [0074]. Examiner further notes that selecting an exact kernel dimension is a matter of design choice as such a choice is arbitrary.
It would be obvious to set a kernel filter to a specific value as taught by Ponniah in the system of the instant ‘607 application because doing so is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application (Application 17/218,811)
Reference Application (Application 17/477,607)
1. A computer-implemented method comprising: receiving, with at least one processor, transaction data associated with a plurality of transactions by a plurality of payment devices in a first time period subsequent to the plurality of payment devices transacting with a merchant; identifying, with at least one processor, based on inputting at least one parameter of the transaction data into a fraud evaluation model, a set of suspected fraudulent transactions of the plurality of transactions; generating, with at least one processor, an image comprising a field of points, wherein each point of the field of points is associated with at least one transaction of the set of suspected fraudulent transactions, and wherein an x-axis position in the image of each point in the field of points is associated with a time subperiod of the first time period in which the at least one transaction occurred; and detecting, with at least one processor, breach of the merchant by processing the image with a convolutional neural network (CNN) model.
1. A computer-implemented method comprising: receiving, with at least one processor, transaction data associated with a plurality of transactions completed in a first time period; identifying, with the at least one processor, a set of suspected fraudulent transactions of the plurality of transactions based on inputting at least one parameter of the transaction data into a fraud evaluation model; generating, with the at least one processor, an image comprising a field of points, wherein each point of the field of points is associated with at least one transaction of the set of suspected fraudulent transactions, and wherein an x-axis position in the image of each point in the field of points is associated with a time subperiod of the first time period in which the at least one transaction occurred; and detecting, with the at least one processor, a breach event by processing the image with a convolutional neural network (CNN) model.

The computer-implemented method of claim 1, wherein the at least one parameter comprises at least one of the following: chargeback data, reported fraud data, decline data, or any combination thereof.
The computer-implemented method of claim 1, wherein the at least one parameter comprises at least one of the following: chargeback data, reported fraud data, decline data, or any combination thereof.
3. The computer-implemented method of claim 1, wherein a y-axis position in the image of each point in the field of points is associated with an index of a payment device of the plurality of payment devices.
3. The computer-implemented method of claim 1, wherein a y-axis position in the image of each point in the field of points corresponds to an index of a payment device of a plurality of payment devices associated with the plurality of transactions.
4. The computer-implemented method of claim 3, further comprising: generating, with at least one processor, a plurality of permuted images by randomly altering indexes of the plurality of payment devices for each of the plurality of permuted images to rearrange the y-axis position of each point in the field of points of each of the plurality of permuted images; and detecting, with at least one processor, the breach of the merchant by processing each of the plurality of permuted images with the CNN model.
4. The computer-implemented method of claim 3, further comprising: generating, with the at least one processor, a plurality of permuted images, wherein indexes of the plurality of payment devices are randomized for each of the plurality of permuted images, such that the corresponding y-axis position of each point in the field of points is also randomized in each of the plurality of permuted images; and detecting, with the at least one processor, the breach event by processing each of the plurality of permuted images with the CNN model.
5. The computer-implemented method of claim 1, wherein detecting the breach of the merchant further comprises assigning a breach likelihood score to the image using the CNN model and comparing the breach likelihood score to a threshold score generated from evaluations of transaction data from previous time periods and other merchants.
5. The computer-implemented method of claim 1, wherein detecting the breach event comprises: assigning a breach likelihood score to the image using the CNN model; comparing the breach likelihood score to a threshold score generated from evaluations of transaction data from previous time periods and other breach events; and detecting the breach event based on the breach likelihood score satisfying the threshold score.
6. The computer-implemented method of claim 5, further comprising: generating, with at least one processor, display data configured to cause a computing device to display a user interface depicting the breach likelihood score, the image visually adjacent a time scale, and a visual indicator of where in the image the breach occurred; and communicating, with at least one processor, the display data to a computing device of the merchant.
6. The computer-implemented method of claim 5, further comprising: generating, with the at least one processor, display data configured to cause a computing device to display a user interface depicting the breach likelihood score, the image visually adjacent a time scale, and a visual indicator of where in the image the breach event occurred; communicating, with the at least one processor, the display data to a merchant system; receiving, with the at least one processor, an instruction to execute a network security countermeasure from the merchant system; and executing, with the at least one processor, the network security countermeasure.
7. The computer-implemented method of claim 1, further comprising, in response to detecting the breach of the merchant, initiating, with at least one processor, a network security countermeasure comprising at least one of the following: declining transactions with the merchant; freezing at least one transaction account associated with at least one payment device of the plurality of payment devices; communicating alerts to users of the plurality of payment devices; or any combination thereof.
7. The computer-implemented method of claim 1, further comprising: in response to detecting the breach event, initiating, with the at least one processor, a network security countermeasure comprising at least one of the following: declining transactions with an entity associated with the breach event; freezing at least one transaction account associated with at least one payment device associated with at least one transaction of the plurality of transactions; communicating at least one alert to a user of the at least one payment device; or any combination thereof.


8. The computer-implemented method of claim 1, wherein an intensity value of each point of the field of points is based on a number of suspected fraudulent transactions associated with a payment device having occurred in a given time subperiod.
8. The computer-implemented method of claim 1, wherein an intensity value of each point of the field of points is based on a number of suspected fraudulent transactions associated with a payment device having occurred in a time subperiod.

9. The computer-implemented method of claim 1, wherein the kernel size of the CNN model is 9 x 9.
9. A system comprising a server comprising at least one processor, the server being programmed and/or configured to: receive transaction data associated with a plurality of transactions by a plurality of payment devices in a first time period subsequent to the plurality of payment devices transacting with a merchant; identify, based on inputting at least one parameter of the transaction data into a fraud evaluation model, a set of suspected fraudulent transactions of the plurality of transactions; generate an image comprising a field of points, wherein each point of the field of points is associated with at least one transaction of the set of suspected fraudulent transactions, and wherein an x-axis position in the image of each point in the field of points is associated with a time subperiod of the first time period in which the at least one transaction occurred; and detect breach of the merchant by processing the image with a convolutional neural network (CNN) model.
10. A system comprising a server comprising at least one processor, the server programmed or configured to: receive transaction data associated with a plurality of transactions completed in a first time period; identify a set of suspected fraudulent transactions of the plurality of transactions based on inputting at least one parameter of the transaction data into a fraud evaluation model; generate an image comprising a field of points, wherein each point of the field of points is associated with at least one transaction of the set of suspected fraudulent transactions, and wherein an x-axis position in the image of each point in the field of points is associated with a time subperiod of the first time period in which the at least one transaction occurred; and detect a breach event by processing the image with a convolutional neural network (CNN) model.

11. The system of claim 10, wherein the at least one parameter comprises at least one of the following: chargeback data, reported fraud data, decline data, or any combination thereof.
10. The system of claim 9, wherein a y-axis position in the image of each point in the field of points is associated with an index of a payment device of the plurality of payment devices.

11. The system of claim 10, wherein the server is further programmed and/or configured to: generate a plurality of permuted images by randomly altering indexes of the plurality of payment devices for each of the plurality of permuted images to rearrange the y-axis position of each point in the field of points of each of the plurality of permuted images; and detect the breach of the merchant by processing each of the plurality of permuted images with the CNN model.
12. The system of claim 10, wherein a y-axis position in the image of each point in the field of points corresponds to an index of a payment device of a plurality of payment devices associated with the plurality of transactions, and wherein the server is further programmed or configured to: generate a plurality of permuted images, wherein indexes of the plurality of payment devices are randomized for each of the plurality of permuted images, such that the corresponding y-axis position of each point in the field of points is also randomized in each of the plurality of permuted images; and detect the breach event by processing each of the plurality of permuted images with the CNN model.
12. The system of claim 9, wherein detecting the breach of the merchant further comprises assigning a breach likelihood score to the image using the CNN model and comparing the breach likelihood score to a threshold score generated from evaluations of transaction data from previous time periods and other merchants.
13. The system of claim 10, wherein detecting the breach event comprises: assigning a breach likelihood score to the image using the CNN model; comparing the breach likelihood score to a threshold score generated from evaluations of transaction data from previous time periods and other breach events; and detecting the breach event based on the breach likelihood score satisfying the threshold score.
13. The system of claim 12, wherein the server is further programmed and/or configured to: generate display data configured to cause a computing device to display a user interface depicting the breach likelihood score, the image visually adjacent a time scale, and a visual indicator of where in the image the breach occurred; and communicate the display data to a computing device of the merchant.
14. The system of claim 13, wherein the server is further programmed or configured to: generate display data configured to cause a computing device to display a user interface depicting the breach likelihood score, the image visually adjacent a time scale, and a visual indicator of where in the image the breach event occurred; communicate the display data to a merchant system; receive an instruction to execute a network security countermeasure from the merchant system; and execute the network security countermeasure.


14. The system of claim 9, wherein the server is further programmed and/or configured to, in response to detecting the breach of the merchant, initiate a network security countermeasure comprising at least one of the following: declining transactions with the merchant; freezing at least one transaction account associated with at least one payment device of the plurality of payment devices; communicating alerts to users of the plurality of payment devices; or any combination thereof.
15. The system of claim 10, wherein the server is further programmed or configured to: in response to detecting the breach event, initiate a network security countermeasure comprising at least one of the following: declining transactions with an entity associated with the breach event; freezing at least one transaction account associated with at least one payment device associated with at least one transaction of the plurality of transactions; communicating at least one alert to a user of the at least one payment device; or any combination thereof.

16. The system of claim 10, wherein an intensity value of each point of the field of points is based on a number of suspected fraudulent transactions associated with a payment device having occurred in a time subperiod.
15. A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: receive transaction data associated with a plurality of transactions by a plurality of payment devices in a first time period subsequent to the plurality of payment devices transacting with a merchant; identify, based on inputting at least one parameter of the transaction data into a fraud evaluation model, a set of suspected fraudulent transactions of the plurality of transactions; generate an image comprising a field of points, wherein each point of the field of points is associated with at least one transaction of the set of suspected fraudulent transactions, and wherein an x-axis position in the image of each point in the field of points is associated with a time subperiod of the first time period in which the at least one transaction occurred; and detect breach of the merchant by processing the image with a convolutional neural network (CNN) model.
17. A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: receive transaction data associated with a plurality of transactions completed in a first time period; identify a set of suspected fraudulent transactions of the plurality of transactions based on inputting at least one parameter of the transaction data into a fraud evaluation model; generate an image comprising a field of points, wherein each point of the field of points is associated with at least one transaction of the set of suspected fraudulent transactions, and wherein an x-axis position in the image of each point in the field of points is associated with a time subperiod of the first time period in which the at least one transaction occurred; and detect a breach event by processing the image with a convolutional neural network (CNN) model.
16. The computer program product of claim 15, wherein a y-axis position in the image of each point in the field of points is associated with an index of a payment device of the plurality of payment devices.

17. The computer program product of claim 16, wherein the program instructions further cause the at least one processor to: generate a plurality of permuted images by randomly altering indexes of the plurality of payment devices for each of the plurality of permuted images to rearrange the y-axis position of each point in the field of points of each of the plurality of permuted images; and detect the breach of the merchant by processing each of the plurality of permuted images with the CNN model.
18. The computer program product of claim 17, wherein a y-axis position in the image of each point in the field of points corresponds to an index of a payment device of a plurality of payment devices associated with the plurality of transactions, and wherein the program instructions further cause the at least one processor to: generate a plurality of permuted images, wherein indexes of the plurality of payment devices are randomized for each of the plurality of permuted images, such that the y-axis position of each point in the field of points is also randomized in each of the plurality of permuted images; and detect the breach event by processing each of the plurality of permuted images with the CNN model.
18. The computer program product of claim 15, wherein detecting the breach of the merchant further comprises assigning a breach likelihood score to the image using the CNN model and comparing the breach likelihood score to a threshold score generated from evaluations of transaction data from previous time periods and other merchants.


19. The computer program product of claim 18, wherein the program instructions further cause the at least one processor to: generate display data configured to cause a computing device to display a user interface depicting the breach likelihood score, the image visually adjacent a time scale, and a visual indicator of where in the image the breach occurred; and communicate the display data to a computing device of the merchant.
19. The computer program product of claim 17, wherein detecting the breach event comprises: assigning a breach likelihood score to the image using the CNN model; comparing the breach likelihood score to a threshold score generated from evaluations of transaction data from previous time periods and other breach events; and detecting the breach event based on the breach likelihood score satisfying the threshold score, wherein the program instructions further cause the at least one processor to: generate display data configured to cause a computing device to display a user interface depicting the breach likelihood score, the image visually adjacent a time scale, and a visual indicator of where in the image the breach event occurred; communicate the display data to a merchant system; receive an instruction to execute a network security countermeasure from the merchant system; and execute the network security countermeasure.
20. The computer program product of claim 15, wherein the program instructions further cause the at least one processor to, in response to detecting the breach of the merchant, initiate a network security countermeasure comprising at least one of the following: declining transactions with the merchant; freezing at least one transaction account associated with at least one payment device of the plurality of payment devices; communicating alerts to users of the plurality of payment devices; or any combination thereof.
20. The computer program product of claim 17, wherein the program instructions further cause the at least one processor to: in response to detecting the breach event, initiate a network security countermeasure comprising at least one of the following: declining transactions with an entity associated with the breach event; freezing at least one transaction account associated with at least one payment device associated with at least one transaction of the plurality of transactions; communicating at least one alert to a user of the at least one payment device; or any combination thereof.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a computer-implemented method, system, and computer program product comprising at least one non-transitory computer-readable medium for merchant breach detection using convolutional neural networks. These are a process, machine, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 9 and 15:
Claims 1, 9 and 15:
“identifying,…, based on inputting at least one parameter of the transaction data into a fraud evaluation model, a set of suspected fraudulent transactions of the plurality of transactions;”
“generating,…, an image comprising a field of points, wherein each point of the field of points is associated with at least one transaction of the set of suspected fraudulent transactions, and wherein an x-axis position in the image of each point in the field of points is associated with a time subperiod of the first time period in which the at least one transaction occurred;”
“detecting,…, breach of the merchant by processing the image…”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes Fundamental Economic Principles or Practices but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, “with at least one processor”, “at least one non-transitory computer-readable medium”, or “a server” nothing in the claims’ elements precludes the steps from practically describing Fundamental Economic Principles or Practices. For example, but for the recited computer language, the limitations in the context of this claim describes mitigating risk. Mitigating risk is described when identifying fraudulent transactions, generating an image based on said transactions, and detecting a merchant breach based on processing of said images. If a claim limitations, under their broadest reasonable interpretation, describes Fundamental Economic Principles or Practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 4-5, 7, 11-12, 14, 17-18 and 20 are directed to the following:
Claim(s) 4, 11, and 17:
“generating,…, a plurality of permuted images by randomly altering indexes of the plurality of payment devices for each of the plurality of permuted images to rearrange the y-axis position of each point in the field of points of each of the plurality of permuted images;”
“detecting,…, the breach of the merchant by processing each of the plurality of permuted images …”
Claim(s) 5, 12 and 18:
“…wherein detecting the breach of the merchant further comprises assigning a breach likelihood score to the image…and comparing the breach likelihood score to a threshold score generated from evaluations of transaction data from previous time periods and other merchants.”
Claim(s) 7, 14 and 20:
“in response to detecting the breach of the merchant, initiating,…, a network security countermeasure comprising at least one of the following: declining transactions with the merchant; freezing at least one transaction account associated with at least one payment device of the plurality of payment devices; communicating alerts to users of the plurality of payment devices; or any combination thereof.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include Fundamental Economic Principles or Practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 2-3, 10 and 16 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 2:
“…wherein the at least one parameter comprises at least one of the following: chargeback data; reported fraud data; decline data; or any combination thereof.”
Claim(s) 3, 10, and 16:
“…wherein a y-axis position in the image of each point in the field of points is associated with an index of a payment device of the plurality of payment devices.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 1, 9 and 15:
“receiving,…, transaction data associated with a plurality of transactions by a plurality of payment devices in a first time period subsequent to the plurality of payment devices transacting with a merchant;”
“…with at least one processor…”
“…with a convolutional neural network (CNN) model.”
The computer components (at least one processor) are recited at a high level of generality (i.e. as a generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving step(s) is/are recited at a high-level of generality (i.e., as generally receiving) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of a convolutional neural network is implemented at a high level of generality (i.e. as simply using the technology) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of convolutional neural networks. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)	
Dependent claim(s) 3-6, 11-13 and 17-19 contain the following additional elements:
Claim 3:
“…with at least one processor…”
Claim(s) 4, 11 and 17:
“…with the CNN model.”
Claim(s) 5, 12 and 18:
“…using the CNN model…”
Claim 6:
“…with at least one processor…”
Claim(s) 6, 13 and 19:
“generating,…, display data configured…to display a user interface depicting the breach likelihood score, the image visually adjacent a time scale, and a visual indicator of where in the image the breach occurred;”
“…a computing device…”
“communicating,…, the display data to…the merchant.”
The computer components (at least one processor and computing device) are recited at a high level of generality (i.e. as a generic processor and generic computing device) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
These elements are recited at a high level of generality (i.e., as simply generating, simply displaying, and simply communicating) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of a convolutional neural network is implemented at a high level of generality (i.e. as simply using the technology) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of convolutional neural networks. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The processor mentioned above is disclosed in applicant’s specification (See paragraph [0076] of the specification). The component is described as: “For example, processor 204 may include a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), etc.), a microprocessor, a digital signal processor (DSP), and/or any processing component (e.g., a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), etc.) that can be programmed to perform a function.” The computing device mentioned above is disclosed in applicant’s specification (See paragraph [0057] of the specification). The component is described as: “As used herein, the term "computing device" may refer to one or more electronic devices configured to process data. A computing device may, in some examples, include the necessary components to receive, process, and output data, such as a processor, a display, a memory, an input device, a network interface, and/or the like. A computing device may be a mobile device. As an example, a mobile device may include a cellular phone (e.g., a smartphone or standard cellular phone), a portable computer, a wearable device (e.g., watches, glasses, lenses, clothing, and/or the like), a personal digital assistant (PDA), and/or other like devices. A computing device may also be a desktop computer or other form of non-mobile computer.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(generating/displaying/communicating various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-9, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allbright et al. (US 2020/0211019 A1 hereinafter Allbright) in view of Ma et al. (US 2021/0303970 A1 hereinafter Ma).

Claim 1
A computer-implemented method comprising:
receiving, with at least one processor, transaction data associated with a plurality of transactions by a plurality of payment devices in a first time period subsequent to the plurality of payment devices transacting with a merchant; (Allbright discloses receiving merchant transaction data. See at least paragraph [0071]. Allbright discloses transactions may be conducted with various payment devices. See at least paragraph [0034].)
identifying, with at least one processor, based on inputting at least one parameter of the transaction data into a fraud evaluation model, a set of suspected fraudulent transactions of the plurality of transactions; (Allbright discloses storing fraud scoring values and rules and fraudulent payment card transactions. See at least paragraph [0071]. Allbright discloses identifying suspected fraud attacks. See at least paragraph [0018].)
generating, with at least one processor, an image comprising a field of points, wherein each point of the field of points is associated with at least one transaction of the set of suspected fraudulent transactions, and wherein an x-axis position in the image of each point in the field of points is associated with a time subperiod of the first time period in which the at least one transaction occurred; and (Allbright discloses plotting suspected fraudulent transaction points along a time axis. See at least paragraphs [0056]-[0057] and Fig. 2.)
detecting, with at least one processor, breach of the merchant by processing the image with a convolutional neural network (CNN) model. (Allbright discloses inputting the graph data into downstream machine learning algorithms. See the combination with Ma below for using a CNN.)

Although Allbright does disclose inputting their graph data into downstream machine learning algorithms, they might not explicitly disclose processing the graph with a convolutional neural network. Ma teaches that economic data can be input into neural networks including convolutional neural network image data. See at least paragraphs [0032] and [0060]
It would be obvious to one of ordinary skill in the art before the effective filing date to use a convolutional neural network as a machine learning models taught by Ma as one of the downstream machine learning models in Allbright because Ma additionally teaches the motivation that these neural networks progressively improve performance. See at least paragraph [0059].
Also, using a convolutional neural network as taught by Ma in the system of Allbright is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
The computer-implemented method of claim 1, wherein the at least one parameter comprises at least one of the following: chargeback data; reported fraud data; decline data; or any combination thereof. (Allbright discloses the transaction data may include declined payment card transaction authorization requests. See at least paragraph [0017].)

Claim 6
The computer-implemented method of claim 5, further comprising:
generating, with at least one processor, display data configured to cause a computing device to display a user interface depicting the breach likelihood score, the image visually adjacent a time scale, and a visual indicator of where in the image the breach occurred; and (Allbright discloses displaying the graph on a graphical user interface with time scale. See at least Fig. 2. Allbright discloses they may provide a visual notification that a change in fraudulent transaction velocity has increased over certain time periods (i.e. a visual indicator of where in the data the breach has occurred). See at least paragraph [0025].)
communicating, with at least one processor, the display data to a computing device of the merchant. (Allbright discloses displaying the user interface to a client system. See at least paragraph [0053]. Allbright discloses client system may be a merchant system. See at least paragraph [0073].)

Claim 7
The computer-implemented method of claim 1, further comprising, in response to detecting the breach of the merchant, initiating, with at least one processor, a network security countermeasure comprising at least one of the following: declining transactions with the merchant; freezing at least one transaction account associated with at least one payment device of the plurality of payment devices; communicating alerts to users of the plurality of payment devices; or any combination thereof. (Allbright discloses declining transactions based on detected fraud. See at least paragraphs [0064].)

Claim 8
The computer-implemented method of claim 1, wherein an intensity value of each point of the field of points is based on a number of suspected fraudulent transactions associated with a payment device having occurred in a given time subperiod. (Allbright discloses displaying a point intensity using size and/or color indicating a cumulative metric over time. See at least paragraph [0057]. Allbright discloses counting the number of decline payment card requests over a period of time. See at least paragraph [0017]. Allbright discloses transaction may be associated with payment device data. See at least paragraph [0034]. See the obviousness statement below.)

	Allbright does disclose displaying point intensities and additionally does disclose counting declined payment card requests associated with a payment device. Allbright might not explicitly disclose the combination wherein said intensity is based on said count. 
	It would be obvious to one of ordinary skill in the art before the effective filing date to replace one cumulative metric with another cumulative metric and display the intensity as a number of declined transactions associated with a payment device because such operations perform the same separately as they do in combination. Allbright discloses that ratios such as tallies, totals and counts for selected time periods may reveal information that help detect fraud. See at least paragraph [0021]. One of ordinary skill in the art would have recognized that the results would have been predictable.

Claim 9
A system comprising a server comprising at least one processor, the server being programmed and/or configured to: (Allbright discloses a server with processor. See at least paragraph [0077].)
The remainder of Claim 9 is substantially similar to Claim 1 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim 15
A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: (Allbright discloses embodying their invention using a non-transitory computer-readable storage media having instructions executed by a processor. See at least paragraph [0005].)
The remainder of Claim 15 is substantially similar to Claim 1 and is therefore rejected using similar reasoning.

Claim 19
Claim 19 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 20
Claim 20 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allbright et al. (US 2020/0211019 A1 hereinafter Allbright) in view of Ma et al. (US 2021/0303970 A1 hereinafter Ma) further in view of Douglas et al. (US 2015/0193768 A1).

Claim 5
The computer-implemented method of claim 1, wherein detecting the breach of the merchant further comprises assigning a breach likelihood score to the image using the CNN model and comparing the breach likelihood score to a threshold score generated from evaluations of transaction data from previous time periods and other merchants. (Allbright discloses calculating reweighted fraud scores for the second fraud detection model (i.e. the machine learning model output) based on the feature inputs and sending alerts based on said scores (i.e. based on comparison to a threshold). See at least paragraph [0051]. Allbright discloses Using a convolutional neural network model is taught by the combination with Ma as shown above.)

	Although Allbright does disclose calculation of a fraud score and comparison of said fraud score to a threshold, they might not explicitly disclose where that threshold score is generated from evaluations of transaction data from previous time periods and other merchants. Douglas teaches that a risk threshold may be determined based on historical transactions performed by a merchant or similar merchants. See at least paragraph [0089].
	It would be obvious to one of ordinary skill in the art before the effective filing date to set the fraud score threshold of Allbright based on historical analysis of transaction data from other merchants as taught by Douglas because Douglas additionally teaches the motivation that that users within a same segment may share similar demographic factors and/or similar characteristics reflected in transaction histories. See at least paragraph [0092].
Also, applying setting a risk threshold based on historical data of similar merchants as taught by Douglas to the risk thresholds of Allbright is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Claim 12 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Examiner’s Note
Examiner notes that although a prior art search was performed for claims 3-4, 10-11 and 16-17, the search did not result in a prior art rejection for the mentioned claims. These claims are not obvious over the prior art of reference.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (CN 110163611 A) discloses analyzing payment operations using random sampling and convolutional neural networks.
Modi et al. (“Review On Fraud Detection Methods in Credit Card Transactions”) discloses using convolutional neural networks on transaction data converted into images in order to detect fraudulent transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691